Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.344 Filed 03/05/21 Page 1of9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

TYRONDA CHRISTIAN,

Plaintiff,

Case No. 1:20-cv-00566
vs.

HON. Paul L. Maloney
PRIME RECOVERY, LLC; United States District Judge
ANTHONY LA GAMBINA, JR.;
JOSEPH ANTHONY BISH; ANTHONY
J. BISH; DIVERSE FUNDING
ASSOCIATES, LLC.

Defendants.

 

DEFENDANTS PRIME RECOVERY, LLC’S AND ANTHONY LA GAMBINA, JR’S
REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
TO COMPEL DISCOVERY

Now come Defendants, Prime Recovery, LLC and Anthony La Gambina
(collectively “Defendant Prime Recovery"), and reply to Plaintiffs Response in
Opposition to Defendant's Motion to Compel Discovery, as follows:

1. Plaintiff Christian Received Actual Service of Discovery Demands

In their motion to compel Defendants alleged that Plaintiff Christian was served
with interrogatories and documents requests on January 4, 2021, which obligated
Plaintiff to respond no later than February 3, 2021. (ECF No. 31, PagelD.287-288,
Motion).

Plaintiff Christian’s Response in Opposition to Defendants’ Motion acknowledges

actual receipt of Defendants’ counsel January 4, 2021, email which attached
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.345 Filed 03/05/21 Page 2 of 9

“Defendant, Prime Recovery, LLC’s First Set of interrogatories and First Request for
Production to Plaintiff and Defendant, Anthony La Gambina, Jr.’s First Set of
Interrogatories and First Request for Production to Plaintiff.” (ECF No. 37, PagelD.330,
Plaintiffs Response).

2. Plaintiff Christian Stated No Objection, No Reply to Courtesy Letter
Notwithstanding having received Defendant Prime Recovery’s several and
pointed discovery demands on January 4, 2021, Plaintiff Christian simply ignored them.

Plaintiff gave no indication of an objection, and filed nothing with the court.

Rather, as Plaintiffs response explains, “Attorney Rogers did not respond to the
email and made the choice to wait until when (sic) Attorney Norman properly served
Plaintiff with any discovery requests...” (ECF No. 37, PagelD.334, Plaintiffs Response).

Further, Plaintiff Christian also acknowledges having received Defendant Prime
Recovery’s subsequent counsel's February 4, 2021, correspondence also sent by
electronic mail attachment, which noted the overdue status of Plaintiff's discovery
responses and inquired whether Plaintiff was “planning on responding, to the discovery
requests, non-evasively and completely, to avoid the necessity of a motion.” (ECF No.
37, PagelD.330-331, Plaintiffs Response).

Plaintiff Christian likewise ignored this inquiry. In its response Plaintiff rationalized
that “Attorney Rogers knew the representations of attorney Karafa were false because
Plaintiff was never served with any discovery requests ..."(ECF No. 37, PagelD.335,

Plaintiffs Response).
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.346 Filed 03/05/21 Page 3 of 9

3. Discovery Was Sent to Plaintiff's Counsel’s ECF Registered Address

There is no dispute that Plaintiff Christian actually received timely discovery
demands. In fact, Defendant's discovery demands were sent to Plaintiffs counsel's
registered electronic mail address, consumerlawyer@aol.com, utilized in accordance
with the electronic case filing system ("ECF system”) for the United States District Court,
Western District of Michigan. W.D. Mich. LCivR. 5.7(a). (see for example, Plaintiff's
counsel's signature line, Response to motion, ECF No. 37, PagelD.337).

Plaintiff Christian utilized this electronic system primarily to communicate in the
course of this case. For example, electronic exchanges facilitated prompt and reliable
communications over preparation of the joint status report. (Exhibit 1- Email exchanges,
redacted}.

Further, Plaintiff Christian utilized this electronic system to “serve” her “Notice[s]
of Intent To Serve Subpoena’ on third parties, pursuant to Fed. R. Civ. P.
45(a)(1)(D)(4). (Exhibit 2- Email transmissions of Plaintiff's Notice of Intent regarding
third party subpoenas to Empower Federal Credit Union, January 18, 2021; and to
Vaspian, LLC, September 15, 2020). Identical notices were electronically transmitted by
Plaintiff's counsel to counsel for Defendant Prime Recovery on September 15, 2020,
regarding third party subpoenas to Niagra Fails Center for Tourism LLC; Matt Wolfe as
officer of Tri-Main Development LLC et al; Trumbull Insurance Company; and on
September 16, 2020, regarding third party subpoena to GKG.Net, Inc.

Therefore, Plaintiff Christian utilized and relied upon the electronic system to
maintain reliable communications among and between the parties, and even to
discharge obligations to serve notices under Rule 45.

3
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.347 Filed 03/05/21 Page 4 of 9

Given this procedural history it is troubling that Plaintiff's counsel so
unabashedly justifies his casual decision to ignore discovery requests and the letter of
inquiry on the basis that they arguably suffered from a technically defective service
under R. 5(b).

Rule 5 governs service among other things. It states, in part:

“(b) Service: How Made.

(1) Serving an Attorney. If a party is represented by an attorney, service
under this rule must be made on the attorney ...

(2) Service in General. A paper is served under this rule by:
(A) Handing it to the person;
(B) leaving it:
(i) at the person's office ...

(ii) if the person has no office or the office is closed, at the person’s
dwelling ...

(C} Mailing it to the person’s last known address- in which event
service is complete upon mailing;

(D) Leaving it with the court clerk if the person has no known address;

(E) Sending it to a registered user by filing it with the court's electronic-
filing system or sending it by other electronic means that the person
consented to in writing- in either of which events service is complete
upon filing or sending, but is not effective if the filer or sender learns
that it did not reach the person to be served; or

(F) Delivering it by any other means that the person consented to in
writing — in which event service is complete when the person making
service delivers it to the agency designated to make delivery.”

To support its position Plaintiff Christian cites to the ruling in Family Dollar Stores

Ine v United Fabrics International, inc., 896 F.Supp2d 223, a 2012 Federal Court
4
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.348 Filed 03/05/21 Page 5 of9

decision out of the Southern District of New York. In this patent infringement case
Plaintiff Family Dollar Stores sought a ruling that Defendant United Fabrics International
claimed copyrights were void, etc. The Defendant eventually moved for partial summary
judgment , and Plaintiff cross moved.

The Defendant's summary judgment motion was based in significant part on
facts which were alleged by defendant to have been admitted by plaintiff. Defendant
alleged that it served piaintiff with requests for admissions pursuant to Rule 36 and that
, in accordance with sub-part 36(a)(3), plaintiffs failure to respond effectively deemed
the facts admitted, requiring that defendant's summary judgment motion be granted.

The court permitted the party to withdraw its admissions because it was
undisputed that the party had not consented in writing to service via electronic mail. The
court then went into the merits of the case in deciding the action. /d. at 227-228.

In the instant action, Defendant Prime Recovery has not attempted to foreclose
plaintiffs case on the basis of default provisions of the rules governing requests for
admissions.

On the contrary, by sending electronically interrogatories and documents
requests, Defendant attempted in good faith to give the Plaintiff prompt and effective
notice and service of the discovery demands. This was successful, as plaintiff admits
receipt. Defendant's discovery was tailored to narrow the issues. Moreover, it gave
plaintiff an opportunity to disclose the evidential support for her purported causes of
action.

The service rules are designed to ensure that a party actually receives notice of
the served document. Electronic service is doubtless more direct, efficient, and timely

5
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.349 Filed 03/05/21 Page 6 of 9

than ordinary mail. Electronic receipt follows by moments the transmission of the
documents, while ordinary mail may take days, even though “service is complete upon
mailing.” Rule 5(b){2)(C).

In any event, actual receipt is undisputed. Plaintiff acknowledges receiving them
on January 4, 2021. The parties had engaged in electronic mail exchanges throughout
the action for purposes of nearly ail communications.

Plaintiff never informed, by way of objection or otherwise, that it was not
accepting electronic service of discovery demands. Moreover, in the course of the case
Plaintiff even served its own Rule 45 notices of intent to serve third party subpoenas
exclusively by email.

Given all these circumstances, it is disingenuous for Plaintiff to argue that its
counsel “concluded that Attorney Norman had abandoned any effort to serve Plaintiff
with discovery requests in this lawsuit.” (ECF No. 37, PagelD.334, Plaintiffs
Response).

4, Defendant Prime Recovery Requests Amendments to the CMO

The Case Management Order (“CMO”) governing this action was filed

September 4, 2020. Of relevance to Defendant's instant motion, it provides:

Completion of Discovery: March 5, 2021;

e ADR To Take Place On Or Before: March 31, 2021;
e Dispositive Motions: April 30, 2021;

e Settlement Conference: October 5, 2021,

e Final Pretrial Conference: November 8, 2021.”

(ECF No. 20, PagelD.196-197).
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.350 Filed 03/05/21 Page 7 of 9

Defendant Prime Recovery’s January 4, 2021, electronic service of
Interrogatories and Documents Requests was well within the discovery time frame
under the Court's CMO. Plaintiff should have provided proper and complete responses,
in the spirit of discovery, to narrow the issues, and to prepare the case for efforts at
pretrial resolution in one of several ways.

As it is, Defendant Prime Recovery has been deprived of evidence to which it is
entitled for purposes of ADR, summary judgment proceedings, settlement conferences,
and ultimately trial.

Therefore, Defendant Prime Recovery respectfully submits that, in conjunction
with an order requiring Plaintiff Christian to respond completely and non-evasively to the
interrogatories and documents requests served on January 4, 2021, that this Honorable
Court also find good cause to amend the CMO, at least with regard to ADR and
Dispositive Motions. This is necessary to permit Defendant Prime Recovery an
opportunity to review and evaluate Plaintiffs evidence, and to responsibly and
effectively prepare its defenses.

WHEREFORE, Defendants, Prime Recovery, LLC and Anthony La Gambina,
move this Honorable Court for the entry of an Order which compels Plaintiff, Tyronda
Christian, to immediately serve complete and non-evasive discovery responses and
disclosures; which awards Defendant Prime Recovery’s fees and costs associated with
these proceedings; and which ultimately grants to Defendants any further relief to
which they are found entitled in the event of Plaintiff's continuing failure or refusal to
abide court rules governing discovery or this Court's Orders compelling discovery,
including one or more of the sanctions permitted under Fec. R. Civ. P. 37(b)(2)(A){i)-

7
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.351 Filed 03/05/21 Page 8 of 9

(vii), and which amends the Case Management Order as needed to enable Defendants

to responsibly and effectively advance its position in defense of this disputed action.

Dated: March 5, 2021

Respectfully Submitted,

‘si John M. Karafa

Gravis Law, PLLC, by,

John M. Karafa

Attorney for Defendants Prime Recovery
and Anthony La Gambina
Case 1:20-cv-00566-PLM-SJB ECF No. 38, PagelD.352 Filed 03/05/21 Page 9 of9

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed on March 5, 2021 with the Clerk of Court using CM/ECF. | also certify that the
foregoing document is being served this day on all counsel of record or pro se parties
identified below in the manner specified, either via transmission of Notices of Electronic
Filing generated by CM/ECF or in some other authorized manner for those counsel or
parties who are not authorized to receive electronically Notices of Electronic Filing.

Phillip ©. Rogers, Esq.

6140 28" Street SE, Suite 115
Grand Rapids, Ml 49546
Counsel for Plaintiff

Service by CM/ECF

Tim P. Seeger, Esq.

Grewal Law, PLLC

801 Broadway NW, Suite 302

Grand Rapids, Ml 49504

Counsel for Joseph A. Bish and Anthony J. Bish
Service by CM/ECF

Brendan H. Little, Esq.

Lippes Mathias Wexler Friedman, LLP

50 Fountain Plaza, Suite 1700

Buffalo, NY 14202

Counsel for Diverse Funding Associates, LLC
and DNF Associates, LLC

Service by CM/ECF

Respectfully Submitted,

Dated: March 5, 2021 ‘sf John M. Karafa
John M. Karafa
Attorney for Defendants Prime Recovery
and Anthony La Gambina
